Citation Nr: 1700761	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of a reduction in the evaluation of right knee instability from 10 percent to a noncompensable rating, effective November 1, 2011.

2.  Propriety of a reduction in the evaluation of right knee limitation of extension from 10 percent to a noncompensable rating, effective November 1, 2011.

(The claim of entitlement to attorney fees from past-due benefits is subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Christine K. Clemens, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978, and November 1978 to January 1988 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

As indicated on the title page, the Veteran's attorney has a separate appeal before the Board. Given the potentially adversarial nature of that claim, it is to be addressed in a separate decision.  BVA Directive 8430, paragraph 14(c)(3).  Separate docket numbers were previously assigned.

In October 2016, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The record contains additional documents associated since the issuance of the January 2014 supplemental statement of the case (SOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

In a December 2016 VA Form 21-526EZ, the Veteran raised a claim for entitlement to a temporary total rating for his right knee disability following surgery.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The reduction of the rating for service-connected right knee instability, from 10 percent to a noncompensable rating, effective November 1, 2011, was improper in that it did not comport with applicable laws and regulations; moreover, the Veteran's functional level of disability had not materially improved.

2.  The reduction of the rating for service-connected right knee limitation of extension, from 10 percent to a noncompensable rating, effective November 1, 2011, was improper in that it did not comport with applicable laws and regulations; moreover, the Veteran's functional level of disability had not materially improved.


CONCLUSIONS OF LAW

1. The criteria for restoration of the 10 percent rating for right knee instability are met, effective November 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

2. The criteria for restoration of the 10 percent rating for right knee limitation of extension are met, effective November 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings may be reduced, however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
In a rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO when the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, 2 Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

Under 38 C.F.R. § 3.344(a) & (b), applicable to ratings in effect for longer than 5 years such as the ratings here, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320   (1995). 

When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In March 1988, the Veteran was awarded service connection for a right knee disability.  He was assigned a noncomepnsable (0%) rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, effective January 8, 1988. 

In September 1997, the RO increased the rating to 10 percent, effective July 12, 1996.

In November 1999 and February 2004, the RO denied higher ratings for the service-connected right knee disability.

In November 2005, the RO amended the diagnostic code assigned to the Veteran's his right knee disability, changing it from DC 5257, which applies to subluxation and instability, to DC 5261, which applies to limitation of extension.  See Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011) (service connection for a disability is not severed when the Diagnostic Code associated with it is changed to more accurately determine the benefit to which a Veteran may be entitled).  The 10 percent rating was continued.  The RO also awarded separate service connection for right knee instability and assigned a 10 percent rating under DC 5257, effective July 5, 2005.

In September 2006, the RO continued the 10 percent ratings assigned for right knee instability and limitation of extension.  The RO also awarded separate service connection for right knee limitation of flexion and assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5260, effective July 5, 2005.

In May 2008, the RO denied higher ratings for the service-connected right knee instability, limitation of extension, and limitation of flexion.

In May 2011, the RO denied a higher rating for right knee limitation of flexion.  The RO also proposed to reduce the 10 percent ratings assigned for right knee instability and limitation of extension to noncompensable ratings.  Accompanying the rating decision, the RO sent a notification letter compliant with 38 C.F.R. § 3.105(e); a response was not received.

In August 2011, the RO reduced the 10 percent ratings assigned for right knee instability and limitation of extension to noncompensable ratings, both effective from November 1, 2011.  The Veteran appealed the reduction, and the present appealed ensued.

In January 2014, the RO awarded a 10 percent rating for right knee instability, effective from January 8, 2014.  The RO denied a higher rating for right knee limitation of extension, continuing the noncompensable rating.

Initially, the Board finds the reductions are void because the provisions of 38 C.F.R. § 3.344 were not met.  The August 2011 decision to reduce was not in accordance with law because the RO did not make a finding that the VA compensation examinations used as a basis for the reductions were as full and complete as the examinations on which the 10 percent ratings were established.  There were no findings or discussion on whether there was material improvement, and there were no findings that it was reasonably certain that the material improvement found would be maintained under the ordinary conditions of life.  The August 2011 rating decision does not reflect consideration or application of the procedures of 38 C.F.R. § 3.344.

Moreover, the Board finds that the examination reports forming the basis for the reductions were not as full and complete as those upon which the ratings were originally based.  Specifically, the March 2011 VA examiner stated that the claims file had not been requested by the RO for the examination.  As such, the March 2011 VA examination report, on which the reductions were partially based, is not adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner to review the claims file rendered the reduction decision void ab initio).  Further, in comparison with the October 2005 VA examination report establishing the 10 percent rating for instability, an MRI study was not conducted in 2011 as it was in 2005.

Additionally, the Board's review of the evidence before the RO in August 2011 does not clearly reflect a finding of material improvement, including an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

As for instability, as noted, a VA examination report of October 2005 founded the basis for the 10 percent rating assigned.  In that report, the Veteran reported mild pain most of the time.  Flare-ups occurred on walking more than on-half a mile.   The Veteran had a metal brace for stability, which he did not require constantly as he reported to the examination with no brace.  On examination, the examiner found stability testing was "slightly positive."  In comparison, on VA examinations in April 2008 and March 2011, the Veteran reported continuous pain, tripping, and stumbling.  He required the constant use of a knee brace, which was worn on examination.  He could not walk more than 100 yards.  Weight-bearing of the joint was affected.  He reported definite joint instability.  Additionally, records subsequent to these examination reports indicate a progression of the right knee disability, including the additional requirement of a cane, and surgery in 2016.  The Veteran testified in October 2016 that he is unable to lift his leg, that he frequently stumbles and trips, and that he is completely unable to exercise.  At a minimum, a comparison of the April 2008 and March 2011 reports with the October 2005 report indicates consistency, if not worsening, of instability symptoms in 2008 and 2011.  The medical record subsequent to 2011 confirms there was no actual improvement under the ordinary conditions of life.

As for limitation of extension, a June 1997 VA examination report founded the basis for the 10 percent rating assigned.  In that report, the Veteran reported pain in the joint.  An examination revealed no limitation of motion.  In comparison, on VA examinations in April 2008 and March 2011, the Veteran reported worsening pain.  On examination, both examiners again reported a normal range of motion, with no impairment in extension.  As there was no change in the Veteran's range of motion when comparing the 1997 VA examination reports with those of 2008 and 2011, the evidence again merely reveals stability of the condition, not an improvement.  Moreover, as described above, the medical record subsequent to 2011 indicates worsening, not an actual improvement of the condition.

In sum, the August 2011 rating reductions were erroneous as the RO failed to make findings in accordance with 38 C.F.R. § 3.344.  It also cannot be stated with any certainty that there has been material improvement of the Veteran's service-connected right knee instability or limitation of extension since the time the 10 percent ratings were established.  Thus, the 10 percent ratings are restored, effective November 1, 2011. 


ORDER

Restoration of the 10 percent disability evaluation for right knee instability is granted, effective November 1, 2011.

Restoration of the 10 percent disability evaluation for right knee limitation of extension is granted, effective November 1, 2011.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


